Exhibit 10.14

 

LOGO [g519892logoosm.jpg]

February 03, 2017

Mr Manoj SAHOO

[***]

Plymouth MN 55446

Dear Mr Sahoo,

On behalf of Calyxt, Inc., (the “Company”), I am pleased to offer you a position
with the Company as Chief Commercial Officer. This offer letter agreement (this
“Letter”) sets forth the terms of your offer which, if you accept, will govern
your employment with the Company.

 

1. Certain Definitions. Certain words or phrases used in this Letter with
initial capital letters will have the meanings set forth in paragraph 9 hereof.

 

2. Employment. If you accept the terms of this Letter by January 31, 2017, the
Company will employ you beginning on March 1, 2017 or sooner if practicable as
your work authorization process is successfully transferred from your current
employer (the “Effective Date”), upon the terms and conditions set forth in this
Letter, and ending as provided in paragraph 6 hereof. Notwithstanding anything
in this Letter to the contrary, you will be an at-will employee of the Company
and you or the Company may terminate your employment with the Company for any
reason or no reason at any time. The period during which you are employed by the
Company is referred to in this Letter as the “Employment Term.”

 

3.

Position and Duties. You shall serve as Chief Commercial Officer of the Company
and shall have the duties, responsibilities and authority consistent with an
executive serving in such position, subject to the Company’s right to expand
such duties, responsibilities and authority, either generally or in specific
instances. You shall devote all of your business time and attention to the
performance of your duties under this Letter and will not engage in any other
business activities, without the prior consent of the Company’s Board of
Directors. Notwithstanding the foregoing, you will be permitted to purchase and
own less than five percent (5%) of the publicly-traded securities of any
corporation, provided that such ownership represents a passive investment and
that you are not a controlling person of, or a member of a group that controls
such corporation, and provided further that this ownership does not interfere
with the performance of your duties and

 

600 County Rd D West, Ste 8, New Brighton, MN 55112

(651) 683-2803

www.calyxt.com



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

responsibilities to the Company, including but not limited to the duties and
responsibilities set forth in this Section 3. You will report to the Chief
Executive Officer of Calyxt.

 

4. Place of Employment and Permanent Residence.

The principal place of your employment will be the Company’s office in New
Brighton, Minnesota, except that you may be required to travel on Company
business during your employment.

 

5. Compensation and Benefits.

Salary. The Company shall pay you an annualized salary of $250,000 (the “Base
Salary”) during the Employment Period in periodic installment in accordance with
the Company’s payroll practices as may be in effect from time to time, but not
less frequently than monthly. Your Base Salary will be subject to review at
least annually by the Board and the Board may, but will not be required to,
increase your Base Salary during the Employment Term.

Annual Performance Bonus. For each calendar year of the Employment Term, you
will be eligible to receive an annual performance bonus (“Annual Performance
Bonus”) from the Company, with the target amount of such bonus equal to fifty
percent (50%) of your Base Salary. You will be eligible to earn a prorated
Annual Performance Bonus for your individual contribution and the Company’s
performance between the Effective Date and December 31, 2017. Your Annual
Performance Bonus will be based on achievement of individual and/or Company
performance goals that are established by the Board in its sole discretion at
the beginning of each calendar year. Following the close of each calendar year,
the Board shall determine whether you have earned an Annual Performance Bonus,
and the amount of any such bonus, based on the goals established at the
beginning of the year. Payment of the Annual Performance Bonus is expressly
conditioned upon your employment with the Company on the date the Annual
Performance Bonus is paid, except as provided in paragraph 6(e) below and as
provided in paragraph 6(d) in case of Termination Without Cause (as defined in
paragraph 9) and conditions detailed in paragraph 7(b)(i). The Annual
Performance Bonus will be paid within seventy-five (75) days after the end of
the calendar year to which it relates. Your target Annual Performance Bonus will
be subject to periodic review and adjustment by the Board, in its sole
discretion, from time to time.

 

  (a)

Additional Milestone Bonuses. The Company will pay you Milestone Bonuses subject
to all required withholding and employment taxes:

 

Page 2 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

- $20,000 upon first commercial retail sale of a food product containing calyxt
ingredients

-$20,000 upon execution and announcement of a deal with a leading food or
ingredient company

Equity Award. You will be eligible to participate in and receive stock option or
equity award grants under the Company’s equity incentive plan from time to time
in the sole discretion of the Board, and in accordance with the terms and
conditions of such plans.

Executive Benefits Package. You will be entitled during your employment to
participate in the Company’s Executive Benefits Package. The Company’s
“Executive Benefits Package” means those benefits (including benefits for which
substantially all of the employees of the Company are from time to time
generally eligible), as determined from time to time by the Company’s Board of
Directors (the “Board”). The Company reserves the right to amend or cancel any
employee benefit plans, programs, or practices at any time in its sole
discretion, subject to the terms of the employee benefit plan and applicable
law.

Vacation. During the Employment Period, you will be entitled to take paid
vacation pursuant to the Company’s existing policies regarding paid vacations.
You will be entitled to accrue twenty (20) days of paid vacation per calendar
year. Beginning on the Effective Date, your vacation time will accrue on a
monthly basis at a rate of 1.67 days per month. Vacation time that is not used
by you in the calendar year it accrues may be carried over to the next calendar
year, but you will cease to accrue additional vacation time beyond your annual
accrual (i.e., 20 days) in any calendar year until you have taken vacation and
your accrued vacation time has dropped below the maximum annual accrual of 20
days. Beginning in the 7th year of service, One additional day will be added per
year worked, up to a maximum of 25 days.

 

  (b) Immigration status. Calyxt will cover all legal expenses related to your
work authorization and your and your family’s permanent residency process,
including committing to providing you support in pursuing Green Card under
Employment-Based Immigration: First Preference EB-1

 

6. Termination Events.

Your employment with the Company will continue until terminated upon the
occurrence of any of the following events:

 

Page 3 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

  (a) Your death;

 

  (b) Your Permanent Disability;

 

  (c) Your written notice of your termination of your employment to the CEO;

 

  (d) The termination of your employment by the Company at any time Without
Cause (as defined in paragraph 9) with the termination to take effect as
determined by the Company; or

 

  (e) The termination of your employment by the Company For Cause (as defined in
paragraph 9), with the termination to take effect immediately upon written
notice by the Company to the Employee or upon a date determined by the Company.

 

7. Consequences of Termination.

 

  (a) Compensation upon Termination by Company – For Cause. Upon the termination
of your employment For Cause, you will cease to have any rights to Base Salary,
bonus awards, expense reimbursements, fringe benefits or any other compensation
or benefits of any nature, except that you will be entitled to receive any Base
Salary that has accrued but is unpaid, any reimbursable expenses that have been
incurred but are unpaid, and any unused vacation days that have accrued under
the Company’s vacation policy, as of your Termination Date, which will be paid
in accordance with Company’s usual payroll procedures. (collectively, the
“Accrued Amounts”).

 

  (b) Compensation upon Termination by Company – Not For Cause.

 

  (i) Upon the termination Without Cause of your employment provided for in
paragraph 6(d), you will cease to have any rights to Base Salary, bonus awards,
expense reimbursements, fringe benefits or any other compensation or benefits of
any nature, except that you will be entitled to receive the Accrued Amounts and
Annual Performance Bonus on a prorata temporis basis.

 

  (ii)

So long as you are complying with the non-compete and other applicable
obligations set forth in this agreement, the Company shall continue to pay you
Severance Pay in an amount equal to twelve (12) months of Base Salary at a rate
in effect on the date of termination, reduced by any required federal, state and
local taxes and any other applicable withholdings or deductions, with the
Company’s payment of such salary continuation payable in periodic installments
in accordance with the Company payroll practices. Additionally, if Termination
by Company-Not For Cause, occurs prior to you and your family

 

Page 4 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

  receiving a green card (permanent residency) the Company will make reasonable
accommodations to support the continuity of your legal stay in the United States
during until the end of the severance or non Compete period, or until you find
another job, whichever occurs first. You agree and acknowledge that the Company
may condition the receipt of any Severance Pay due to you pursuant to this
paragraph upon: (i) you entering into a full release of claims in favour of the
Company, its affiliates and subsidiaries and their respective officers and
directors and separation agreement in such form as to be provided by the Company
and (ii) such general release becomes effective within twenty -one (21) business
days after the day it is provided to you for execution, and is not thereafter
revoked by you, and provided further that you comply with all terms and
conditions of this separation agreement, you will receive the benefit to which
you are entitled. In the event the Company invokes its non-compete option as
provided for in paragraph 8(b), your severance payment will end and the other
terms and conditions of this separation agreement will continue.

 

  (c) Compensation upon Termination - By You. Upon your voluntary termination of
your employment provided for in paragraph 6(c), you will cease to have any
rights to Base Salary, bonus awards, expense reimbursements, fringe benefits or
any other compensation or benefits of any nature, except that you will be
entitled to receive the Accrued Amounts.

 

  (d) Compensation Upon Termination - Death or Permanent Disability. In the
event your employment is terminated because of death or Permanent Disability,
you will cease to have any rights to Base Salary, bonus awards, expense
reimbursements, fringe benefits or any other compensation or benefits of any
nature, except that you will be entitled to receive the Accrued Amounts. In the
event your employment is terminated as a result of your death, your spouse or,
if you are not married at the time of your death, your estate will be entitled
to the Accrued Amounts.

 

8. Competitive Activity; Confidentiality; Non-Solicitation; Discoveries and
Inventions; Works Made for Hire.

 

  (a)

Acknowledgements and Agreements. You hereby acknowledge and agree that in the
performance of your duties to the Company, you will be brought into frequent
contact with existing Customers and Potential Customers of the Company
throughout the world. You agree that trade secrets and confidential information
of the Company, more fully described in subparagraph 8(e)(i), gained by you
during your association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and

 

Page 5 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

  unique property of the Company. You further understand and agree that the
foregoing makes it necessary for the protection of the Company’s Business that
you do not compete with the Company during your employment with the Company and
that you do not compete with the Company for a reasonable period thereafter, as
further provided in the following subparagraphs.

 

  (b) Competitive Activity.

 

  (i) While employed by the Company, and for a period of one (1) year following
your Termination Date, you are obligated to provide notice to Calyxt of future
activity and responsibilities (as provided for in subparagraph 8(b)(ii)) prior
to starting a new position. Upon receipt of such notice, the Company will have a
10-day window to exercise a non-compete for a period not to exceed 12 months
from the Termination Date. In such event, the Company will pay you your base
salary according to the Company payroll schedule less applicable withholdings.
In the even (i) you are terminated without cause by the Company, (ii) the
Company is paying a severance payment to you, and (iii) the Company invokes its
non-compete option, your severance payments will end and the non-compete payment
will begin for a period not to exceed one year from Termination Date. In the
event you breach this clause, you agree to reimburse immediately all severance
and non-compete payments you received from the Company.

 

  (ii) Direct or Indirect Competition. For the purpose of subparagraph 8(b)(i)
but without limitation thereof, you will be in violation thereof if you engage
in any or all of the activities set forth therein directly as an individual on
your own account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which you or your spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent of the outstanding
stock.

 

  (iii) If it is judicially determined that you have violated subparagraph
8(b)(i), then the period applicable to each obligation that you have been
determined to have violated will automatically be extended from the date of
judicial determination by a period of time equal in length to the period during
which such violation(s) occurred.

 

  (c) The Company. For purposes of this subparagraph 8(c), the Company will
include any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company for which you worked or had responsibility at
the time of termination of your employment and at any time during the two-year
period prior to such termination.

 

Page 6 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

 

  (d) Non-Solicitation.

 

  (i) Of Customers. You will not directly or indirectly at any time during the
period of your employment or for a period of twenty-four (24) months following
your Termination Date, directly or indirectly, solicit, divert, or take away or
supervise any other person, firm, or other entity in soliciting, diverting, or
taking away any Customer or Prospective Customer of the Company for the purpose
of selling, performing or providing services related to the Company’s Business
to that Customer or Prospective Customer.

 

  (ii) Of Employees. You will not, directly or indirectly, at any time during
the period of your employment or for a period of twenty-four (24) months
following your Termination Date solicit, hire, employ, engage, affiliate with
for profit, retain (or assist any other person or entity in soliciting, hiring,
employing, engaging, affiliating for profit or retaining) any person who was a
Company employee or consultant or independent contractor at any time during the
one (1)-year period prior to your soliciting, hiring, employing, engaging,
affiliating for profit or retaining, whether for your benefit or the benefit of
any other person or organization other than the Company, or solicit, induce, or
encourage any such person to terminate or leave the Company’s employ,
engagement, or other remunerative relationship with the Company. You acknowledge
that this covenant is necessary to enable the Company to maintain a stable
workforce and remain in business.

Confidentiality.

 

  (i)

You will keep in strict confidence, and will not, directly or indirectly, at any
time, during or after your employment with the Company, disclose, furnish,
disseminate, make available or, except in the course of performing your duties
of employment, use any trade secrets or confidential business and technical
information of the Company or its Customers, suppliers or vendors, without
limitation as to when or how you may have acquired such information. Such
confidential information will include, without limitation, all information
belonging to the Company, its affiliates, subsidiaries, or any other person or
entity that has entrusted information to the Company in confidence, technology,
computer programs or programming, systems, software, software codes, designs,
data bases, trade secrets, know-how, research, methods, manuals, records,
product or service ideas or plans, work-in-progress, results, algorithms,
inventions, developments, original

 

Page 7 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

  works of authorship, discoveries, experimental processes, experimental
results, unpublished patent applications, laboratory notebooks, processes,
formulas, investigation or research techniques, engineering designs and
drawings, hardware configuration information, regulatory information, medical
reports, clinical data and analysis reagents, cell lines, biological materials,
chemical formulas, financial information including but not limited to price
lists, pricing methodologies, cost data, financial forecasts, historical
financial data, and budgets, marketing information, including but not limited to
market share data, marketing plans, licenses, business plans, lists of the needs
and preferences of Customers and Prospective Customers, promotional materials,
training courses and other training and instructional materials, vendor and
product information, all agreements with third parties and terms of agreements,
transactions and potential transactions, negotiations, information relating to
employees and consultants of the Company, including names, contact information,
and expertise, lists of or information relating to suppliers and vendors and
other business information disclosed by the Company (whether by oral, written,
graphic or machine-readable format) which confidential information is designated
in writing to be confidential or proprietary, or if given orally, is confirmed
in writing as having been disclosed as confidential or proprietary within a
reasonable time (not to exceed 30 days after the oral disclosure), or which
information would, under the circumstances appear to a reasonable person to be
confidential or proprietary.

 

  (ii) You specifically acknowledge that all such confidential information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in your mind or memory and whether compiled by the Company, and/or
you, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Company to
maintain the secrecy of such information, that such information is the sole
property of the Company and that any retention and your use of such information
during your employment with the Company (except in the course of performing your
duties and obligations to the Company) or after the termination of your
employment will constitute a misappropriation of the Company’s trade secrets.

 

  (iii)

You agree that upon termination of your employment with the Company, for any
reason, you will return to the Company, in good condition, all property of the
Company, including without limitation, the originals and all copies of any
documents in whatever form (electronic, hard copy, etc.) or materials which
contain, reflect, summarize, describe, analyze or refer or relate to any

 

Page 8 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

  items of information listed in subparagraph 8(e)(i) of this Letter. You agree
that all confidential information, as listed in subparagraph 8(e)(i) of this
Letter is the sole property of the Company and you have no right, title or
interest to this property. In the event that such items are not so returned, the
Company will have the right to charge you for all reasonable damages, costs,
attorneys’ fees and other expenses incurred in searching for, taking, removing
and/or recovering such property.

 

  (iv) Notwithstanding the above, you will have no liability to the Company with
regard to any confidential information you can prove was in the public domain at
the time it was disclosed or entered the public domain through no fault of
yours.

Discoveries and Inventions; Work Made for Hire.

 

  (i) You agree that upon conception and/or development of any idea, discovery,
invention, improvement, software, writing or other material or design that:
(A) relates to the business of the Company, or (B) relates to the Company’s
actual or demonstrably anticipated research or development, or (C) results from
any work performed by you for the Company, you will assign to the Company the
entire right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design. (together,
“Discoveries and Inventions”) Subject to the requirements of applicable state
law, if any, you understand that Discoveries and Inventions will not include,
and the provisions of this Letter will not apply to any idea, discovery,
invention, improvement, software, writing or other material or design that
qualifies fully for exclusion under the provisions of applicable state law. You
also agree that any idea, discovery, invention, improvement, software, writing
or other material or design that relates to the business of the Company or
relates to the Company’s actual or demonstrably anticipated research or
development which is conceived or suggested by you, either solely or jointly
with others, within one year following termination of your employment under this
Letter or any successor agreements will be presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Company’s equipment, supplies, facilities, and/or trade secrets.

 

  (ii)

You agree that during your employment, and for one year after termination of
your employment under this Letter or any successor agreements, you will disclose
immediately and fully to the Company any Discovery and Invention conceived, made
or developed by you solely or jointly with others. The Company agrees to keep
any such disclosures confidential. You also agree to record descriptions of all
work in the manner directed by the Company, agree that all such records and
copies, samples and experimental materials will be the exclusive property of the
Company, and agree not to remove these records from the Company’s place of

 

Page 9 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

  business except as expressly permitted by Company policy which may, from time
to time, be revised at the sole election of the Company for the purpose of
furthering the Company’s business. You agree that at the request of and without
charge to the Company, but at the Company’s expense, you will execute a written
assignment of the idea, discovery, invention, improvement, software, writing or
other material or design to the Company and will assign to the Company any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and that you will do whatever
may be necessary or desirable to enable the Company to secure any patent,
trademark, copyright, or other property right therein in the United States and
in any foreign country, and any division, renewal, continuation, or continuation
in part thereof, or for any reissue of any patent issued thereon. In the event
the Company is unable, after reasonable effort, and in any event after ten
business days, to secure you signature on a written assignment to the Company of
any application for letters patent or to any common-law or statutory copyright
or other property right therein, whether because of your physical or mental
incapacity or for any other reason whatsoever, you irrevocably designate and
appoint the General Counsel of the Company as your attorney-in-fact to act on
your behalf to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of such letters
patent, copyright or trademark. Any assignment of the rights to an idea,
discovery, invention, improvement, software, writing or other material or design
includes all rights of attribution, paternity, integrity, modification,
disclosure and withdrawal, any other rights throughout the world that may be
known or referred to as “moral rights,” “artists rights,” “droit moral,” or the
like. (“Moral Rights”) To the extent that Moral Rights cannot be assigned under
applicable law, you hereby waive and agree not to enforce any and all Moral
Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

 

  (iii) You acknowledge that, to the extent permitted by law, all work papers,
reports, documentation, drawings, photographs, negatives, tapes and masters
therefor, prototypes and other materials (hereinafter, “items”), including
without limitation, any and all such items generated and maintained on any form
of electronic media, generated by you during your employment with the Company
will be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items will belong to the Company. The item will
recognize the Company as the copyright owner, will contain all proper copyright
notices, e.g., “(creation date), All Rights Reserved,” and will be in condition
to be registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

Communication of Contents of Letter. While employed by the Company and for one
year thereafter, you will communicate the contents of paragraph 8 of this Letter
to any person, firm, association, partnership, corporation or other entity that
you intend to be employed by, associated with, or represent.

 

Page 10 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

Confidentiality Agreements. You agree that you will not disclose to the Company
or induce the Company to use any secret or confidential information belonging to
your former employers. Except as indicated, you warrant that you are not bound
by the terms of a confidentiality agreement or other agreement with a third
party that would preclude or limit your right to work for the Company and/or to
disclose to the Company any ideas, inventions, discoveries, improvements or
designs or other information that may be conceived during employment with the
Company. You agree to provide the Company with a copy of any and all agreements
with a third party that preclude or limit your right to make disclosures or to
engage in any other activities contemplated by your employment with the Company.

Relief. You acknowledge and agree that the remedy at law available to the
Company for breach of any of your obligations under this Letter would be
inadequate. You therefore agree that, in addition to any other rights or
remedies that the Company may have at law or in equity, temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any provision contained in subparagraphs 8(b), 8(d), 8(e), 8(f), 8(g)
and 8(h) inclusive, of this Letter, without the necessity of proof of actual
damage or the need to post a bond.

Reasonableness. You acknowledge that your obligations under this paragraph 8 are
reasonable in the context of the nature of the Company’s Business and the
competitive injuries likely to be sustained by the Company if you were to
violate such obligations. You further acknowledge that this Letter is made in
consideration of, and is adequately supported by the agreement of the Company to
perform its obligations under this Letter and by other consideration, which you
acknowledge constitutes good, valuable and sufficient consideration.

 

9. Definitions.

 

  (a) “Customer” means any client, customer or account, including, but not
limited to any person, firm, corporation, association or other business entity
of any kind to which the Company has provided or is providing products or
services.

 

  (b) “Company’s Business” means the research, development, and/or
commercialization of products and services based on gene-editing technologies in
the field of agriculture, food and plant sciences, which is to be construed to
include all research, development, and/or commercialization of products and
services as may hereinafter evolve within the gene editing field or is in
planning or developmental stages at the Company.

 

Page 11 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

 

  (c) “Permanent Disability” means that, because of accident, disability, or
physical or mental illness, you are incapable of performing your duties to the
Company or any subsidiary, as determined by the Board. Notwithstanding the
foregoing, you will be deemed to have become incapable of performing your duties
to the Company or any subsidiary, if you are incapable of so doing for (i) a
continuous period of 90 days and remain so incapable at the end of such 90 day
period or (ii) periods amounting in the aggregate to 180 days within any one
period of 365 days and remain so incapable at the end of such aggregate period
of 180 days.

 

  (d) “Prospective Customer” means any prospective client, customer or account,
including, without limitation, any person, firm, corporation, association or
other business entity of any kind with which the Company had any negotiations or
substantial discussions regarding the possibility of providing products or
services within the one (1) year period preceding your Termination Date

 

  (e) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any guidance issued thereunder.

 

  (f) “Termination Date” means the effective date of your termination of
employment with the Company.

 

  (g) “Termination For Cause” means the termination by the Company of your
employment with the Company or any subsidiary as a result of (i) your conviction
of or plea of guilty or nolo contendere to a crime that constitutes a felony or
a crime that constitutes a misdemeanor involving moral turpitude; (ii) your
engagement in an act of fraud, dishonesty, or unauthorized disclosure of
Confidential Information (as defined in this Letter); (iii) your failure or
refusal to comply with any valid and legal directive of the Board of Directors;
(iv) your gross negligence or willful misconduct with respect to the Company or
any subsidiary or affiliate of the Company; (v) your failure or refusal to
perform your duties and responsibilities as Chief Commercial Officer, (other
than such failure resulting from incapacity due to physical or mental illness)
which is not cured within five (5) days after written notice thereof to you;
(vi) your material failure to comply with the Company’s written policies or
rules, as they may be in effect from time to time during your employment, which
is not cured within five (5) days after written notice thereof to you; or
(vii) your material breach of this Letter or any other agreement with the
Company, which is not cured within thirty (30) days after written notice thereof
to you.

 

  (h) “Termination Without Cause” means the termination by the Company of your
employment with the Company for any reason other than a termination for
Permanent Disability, death, or a Termination for Cause.

 

Page 12 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

 

10. Section 409(A).

 

  (a) General Compliance. This Letter is intended to comply with Section 409(A)
or an exemption thereunder and will be construed and administered in accordance
with Section 409(A). Notwithstanding any other provision of this Letter,
payments provided under this Letter may only be made upon an event and in a
manner that complies with Section 409(A) or an applicable exemption. Any
payments under this Letter that may be excluded from Section 409(a) either as
separation pay provided due to an involuntary separation from service or as a
short-term deferral will be excluded from Section 409(A) to the maximum extent
possible. For purposes of Section 409(A), each installment payment provided
under this Letter will be treated as a separate payment. Any payments to be made
under this Letter upon a termination of employment will only be made upon a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Letter comply with Section 409A and in no event will the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by you on account of non-compliance with Section 409A.

 

  (b) Specified Employees. Notwithstanding any other provision of this Letter,
if any payment or benefit provided to you in connection with your termination of
employment is determined to constitute “non-qualified deferred compensation”
within the meaning of Section 409A and you are determined to be a “specified
employee” at that time as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit will not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”) or, if earlier, on your death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date (and
interest on such amounts calculated based on the applicable federal rate
published by the Internal Revenue Service for the month in which your separation
from service occurs shall be paid to the you in lump sum on the specified
Employee Payment date and thereafter, any remaining payments will be paid
without delay in accordance with their original schedule.

 

Page 13 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

 

11. Representations. As of the Effective Date, you represent and warrant to the
Company that:

 

  (a) Your acceptance of employment with the Company and your performance of the
duties and responsibilities under this Letter will not conflict with or result
in a violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or otherwise bound.

 

  (b) Your acceptance of employment with the Company and the performance of your
duties and responsibilities under this Letter will not violate any
non-solicitation, non-competition or other similar covenant or agreement of a
prior employer.

 

12. Survival. Upon the termination of this Letter, the respective rights and
obligations of the parties hereto will survive this termination to the extent
necessary to carry out the intention of the parties to this Letter.

 

13. Taxes. The Company may withhold from any amounts payable under this Letter
all federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling. Notwithstanding any other
provision of this Letter, the Company will not be obligated to guarantee any
particular tax result for you with respect to any payment provided to you
hereunder, and you will be responsible for any taxes imposed on you with respect
to any such payment.

 

14. Notices. Any notice provided for in this Letter will be in writing, with a
copy to respective individual email addresses, and will be either personally
delivered, sent by reputable overnight carrier or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

Notices to You:

Mr Manoj SAHOO

[***]

Plymouth MN 55446

Notices to the Company:

Mr. Federico TRIPODI, CEO

Calyxt, Inc.

600 County Road D STE 8

New Brighton, MN 55112

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Letter will be deemed to have been given when so delivered.

 

Page 14 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

 

15. Severability. Whenever possible, each provision of this Letter will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Letter is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability will
not affect any other provision, but this Letter will be reformed, construed and
enforced as if such invalid or unenforceable provision had never been contained
herein. Should a determination be made by the Court designated in paragraph 20
hereof that the character, duration, or geographical scope of paragraph 8 of the
Letter is unreasonable in light of the circumstances as they then exist, then it
is the intention and the agreement of the parties to the Letter that the
provision be construed by the Court in such a manner as to impose only those
restrictions on the parties that are reasonable in light of the circumstances as
they then exist and as are necessary to assure the parties of the intended
benefit of the Letter. If, in any judicial proceeding, the Court refuses to
enforce all of the separate provisions included in the Letter because, taken
together, they are more extensive than necessary to assure the parties of the
intended benefit of the Letter, those provisions which, if eliminated, would
permit the remaining separate provisions to be enforced in such proceeding,
will, for the purpose of such proceeding, be deemed eliminated from the Letter.

 

16. Prevailing Party’s Litigation Expenses. In the event of litigation between
you and the Company related to this Letter, the non-prevailing party will
reimburse the prevailing party for any costs and expenses (including, without
limitation, attorneys’ fees) reasonably incurred by the prevailing party in
connection therewith.

 

17. Complete Agreement. This Letter embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

18. Counterparts. This Letter may be executed in separate counterparts, each of
which will be deemed to be an original and both of which taken together will
constitute one and the same agreement.

 

19. Successors and Assigns. This Letter will bind and inure to the benefit of
and be enforceable by you, the Company and your and the Company’s respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party. You hereby consent to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.

 

Page 15 of 16



--------------------------------------------------------------------------------

LOGO [g519892logoosm.jpg]

 

 

20. Governing Law. This Letter will be governed by, and construed in accordance
with, the internal, substantive laws of the State of Minnesota. You agree that
the state and federal courts located in the State of Minnesota, without regard
to or application of conflict of laws principles, will have jurisdiction in any
action, suit or proceeding against you based on or arising out of this Letter
and you hereby: (a) submit to the personal jurisdiction of such courts;
(b) consent to service of process in connection with any action, suit or
proceeding against you; and (c) waive any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue or service of process.

 

21. Amendment and Waiver. The provisions of this Letter may be amended or waived
only with the prior written consent of you and the Company, and no course of
conduct or failure or delay in enforcing the provisions of this Letter will
affect the validity, binding effect or enforceability of this Letter.

 

22. Acknowledgement of Full Understanding. I acknowledge and agree that I have
fully read and understand this Letter, and I have had the opportunity to ask
questions and consult with an attorney of my choice before signing this Letter.

If these terms are acceptable to you, please sign and date this Letter in the
appropriate space below and return it to me as soon as possible. We look forward
to you becoming a part of our team.

Please call me with any questions.

Sincerely,

 

/s/ Federico Tripodi Federico TRIPODI, CEO Date: February 03, 2017 Agreed and
Accepted: /s/ Manoj Sahoo Date: Feb 5, 2017

 

Page 16 of 16